6 So. 3d 122 (2009)
Tonee TAYLOR, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-4302.
District Court of Appeal of Florida, Second District.
April 17, 2009.
PER CURIAM.
Tonee Taylor appeals the denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Mr. Taylor raises the same issue that he argued in a prior rule 3.800(a) motion that was denied on the merits. Taylor v. State, 967 So. 2d 917 (Fla. 2d DCA 2007) (table). Collateral estoppel bars Mr. Taylor from arguing that issue again. See State v. McBride, 848 So. 2d 287, 290 (Fla.2003).
Affirmed.
WHATLEY, SILBERMAN and LaROSE, JJ., Concur.